Citation Nr: 0115807	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for syphilis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



REMAND

The veteran served on active duty from May 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to service connection for syphilis. 

The claim currently on appeal must be readjudicated by the RO 
in light of a change in the law.  The RO denied the claim as 
not well grounded; however, with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-grounded 
claim requirement for all claimants seeking entitlement to 
veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the changes enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate the veteran's claim.

Additional evidentiary development of the record is also in 
order.  The RO was able to obtain a copy of one of the 
veteran's service medical records, dated in June 1958, 
showing a 19-day period of hospitalization for treatment of 
syphilis in service.  The only post-service medical record 
contained in the claims showing a diagnosis of syphilis is a 
VA hospitalization report dated in March 1990.  This 
diagnosis was over 30 years following service, and was over 
10 years ago.  There is no more current medical record in the 
claims file confirming a current diagnosis of syphilis in the 
veteran.  It does not appear that the veteran's complete 
medical records have been obtained or sought.  On remand, the 
veteran should be asked to provide the names and addresses, 
approximate dates of treatment or consultation, and 
appropriate releases for any VA or private care providers who 
have examined or treated him for syphilis since his 
separation from service.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  Furthermore, it appears that not all VA 
treatment records have been associated with the file.  All VA 
treatment records, from March 1990 to the present, should be 
associate with the claims file.  These records should include 
hospitalization, outpatient, and all laboratory test results 
pertinent to diagnosis of or treatment for syphilis.  The 
neurology consultation conducted during the veteran's March 
to April 1990 hospitalization should be associated with the 
claims file.

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
whether he currently has syphilis or any residual thereof, 
and if so, its date of onset and etiology.  If a current 
diagnosis of syphilis or any residual thereof is made, the 
examiner should be asked to express an opinion as to whether 
it is at least as likely as not that any such disorder is the 
result of the veteran's documented syphilis in service, or 
can otherwise be attributed to service.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for syphilis or any residual 
therof since his separation from 
service to the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
syphilis or any residual therof, and 
the approximate dates of such 
treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  The VA 
records should include all pertinent 
consultations obtained during his March to 
April 1990 hospitalization at Shreveport 
VA medical center, in particular the 
neurology consultation referenced in the 
discharge summary.  All VA inpatient, 
outpatient, and pertinent laboratory test 
results from March 1990 to the present 
should be associated with the claims file.

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran appropriate 
VA examination(s) to obtain medical opinions 
as to whether the veteran currently has 
syphilis or any residual thereof, and if so, 
whether it is at least as likely as not that 
any such disorder had its onset during active 
service or is attributable to any in-service 
disease or injury. 

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner(s) are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


